IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         2022-NCCOA-377

                                          No. COA21-666

                                         Filed 7 June 2022

     Cumberland County, No. 20 JA 344

     IN THE MATTER OF: J.C., minor juvenile.




            Appeal by Respondents from order entered 7 April 2021 by Judge Caitlyn

     Evans in Cumberland County District Court and from order entered 27 July 2021 by

     Judge Cheri Siler Mack in Cumberland County District Court. Heard in the Court of

     Appeals 27 April 2022.


            Patrick A. Kuchyt for Petitioner-Appellee Cumberland County Department of
            Social Services.

            Richard Croutharmel for Respondent-Appellant Mother.

            Parent Defender Wendy C. Sotolongo, by Assistant Parent Defender Jacky
            Brammer, for Respondent-Appellant Father.

            K&L Gates LLP, by Leah D’Aurora Richardson, for guardian ad litem.


            GRIFFIN, Judge.


¶1          Respondents appeal from orders adjudicating their minor child, Janet1, a


            1We use a pseudonym to protect the identity of the juvenile and for ease of reading.
     See N.C. R. App. P. 42(b).
                                         MATTER OF J.C.

                                         2022-NCCOA-377

                                        Opinion of the Court



     neglected juvenile and continuing custody of Janet with Cumberland County

     Department of Social Services. Respondents argue that the trial court’s disposition

     order must be vacated because the order’s visitation provisions did not provide the

     minimum duration of visits and allowed only virtual visits without making required

     findings. Respondent Father argues that the trial court erred by (1) adjudicating

     Janet a neglected juvenile; (2) making prejudicial statements from the bench; (3)

     ordering Father to complete irrelevant case plan requirements; and (4) failing to

     inform Father of his right to file a motion for review of the visitation plan.

¶2         We hold that the trial court erred by failing to inform Father of his right to file

     a motion for review of the visitation order. We therefore remand this matter to the

     trial court with instructions to inform Father of his right to file a motion for review.

     We otherwise affirm the trial court’s orders.

                        I.   Factual and Procedural Background

¶3         In October 2020, CCDSS filed a juvenile petition alleging that Janet was a

     neglected juvenile after Respondents had “engaged in a physical altercation with each

     other.”   “Father stated to law enforcement that Respondent Mother was upset

     because he had been drinking and [that they had] pushed each other.”               After

     observing “scratches” on Father, law enforcement placed Mother under arrest and

     “charged [her] with simple assault.” Janet “was in Respondents’ care at the time of

     the altercation but was not present.”
                                         MATTER OF J.C.

                                         2022-NCCOA-377

                                        Opinion of the Court



¶4         “At the time of the filing of the petition [by CCDSS],” Mother had “three older

     children who [were] in the custody of CCDSS. . . . Father is the father of two of the

     older children.”   The older children were each “adjudicated neglected based on

     Respondents’ lack of proper care . . . in that . . . Mother engaged in a physical

     altercation with the oldest juvenile, Respondents would not allow the CCDSS social

     worker to have access to the children, and Respondents failed to provide necessary

     remedial and medical care for one of the children.”

¶5         On 10 March 2021, a hearing was held on the petition filed by CCDSS, after

     which the trial court entered an order adjudicating Janet a neglected juvenile and

     temporarily placing her in the custody of CCDSS. The order provided for in-person

     visitation between Respondents and Janet.          Following a disposition hearing, a

     disposition order was entered continuing custody of Janet with CCDSS and providing

     that Janet “be placed with [her] paternal grandparents [in California.]” The order

     provided that “supervised virtual visitation with the juvenile . . . is in the juvenile’s

     best interest” and established a virtual visitation plan.

¶6         Respondents timely filed notice of appeal from the trial court’s adjudication

     and disposition orders.

                                        II.   Analysis

¶7         Respondents argue that the trial court’s disposition order must be vacated

     because the order’s visitation provisions did not provide the minimum duration of
                                          MATTER OF J.C.

                                           2022-NCCOA-377

                                          Opinion of the Court



       visits and limited visits to virtual visits only without making required findings.

       Father argues that the trial court erred by (1) adjudicating Janet a neglected juvenile;

       (2) making prejudicial statements from the bench; (3) ordering Father to complete

       irrelevant case plan requirements; and (4) failing to inform Father of his right to file

       a motion for review of the visitation plan.

       A. Visitation Order

¶8           Respondents argue that the trial court erred by (1) failing to provide the

       minimum duration of visits in the disposition order and (2) limiting all visits to

       virtual visits only without making required findings. We disagree.

¶9           “We review disposition orders, including visitation determinations, for abuse

       of discretion. When reviewing for abuse of discretion, we defer to the trial court’s

       judgment and overturn it only upon a showing that it was so arbitrary that it could

       not have been the result of a reasoned decision.” Matter of K.W., 272 N.C. App. 487,

       495, 846 S.E.2d 584, 590 (2020) (citations omitted).

          1. Minimum Duration of Visits

¶ 10         With respect to the minimum duration of visits, N.C. Gen. Stat. § 7B-905.1(b)

       provides:

                    If the juvenile is placed or continued in the custody or
                    placement responsibility of a county department of social
                    services, the court may order the director to arrange,
                    facilitate, and supervise a visitation plan expressly
                    approved or ordered by the court. The plan shall indicate
                                          MATTER OF J.C.

                                          2022-NCCOA-377

                                         Opinion of the Court



                    the minimum frequency and length of visits and whether
                    the visits shall be supervised.

       N.C. Gen. Stat. § 7B-905.1(b) (2021).

¶ 11         The trial court’s disposition order contained the following visitation provisions:

                    10. Respondent Parents are hereby authorized virtual
                    visits with the juvenile at 12 p.m. on Thursdays, with 24-
                    hour notice. If no notice is given, there shall be no visits.

                    11. When the juvenile is placed in California [with her
                    grandparents], Respondent Parents are authorized
                    virtual/telephone visits up to (30) thirty minutes, two times
                    per week.

                    ...

                    14. The Court’s previous orders not inconsistent with this
                    order shall remain in effect.


¶ 12         Respondents argue that, by not stating the specific duration of visits in

       paragraph No. 10 above, the trial court committed reversible error.           However,

       Respondents overlook that paragraph No. 14 states that “previous orders not

       inconsistent with this order shall remain in effect.” The disposition order further

       stated that “the [c]ourt incorporates all the previous findings made from the

       Adjudication Hearing heard on March 10, 2021, as if set forth fully herein.” In the

       order entered pursuant to that hearing, the trial court ordered that “Respondent

       Parents shall receive one (1) hour supervised visitation with the juvenile once a week,

       supervised by [CCDSS].” (Emphasis added).
                                             MATTER OF J.C.

                                             2022-NCCOA-377

                                            Opinion of the Court



¶ 13         “Viewing the[] two orders in conjunction, it is clear that the visitation plan

       authorizes supervised[]” virtual visits, once per week, for one hour. In re L.Z.A., 249

       N.C. App. 628, 639, 792 S.E.2d 160, 169 (2016) (affirming a visitation plan in a

       disposition order where the order referred to a previous visitation plan which

       specified the minimum duration of visitation); In re J.W., 241 N.C. App. 44, 51, 772

       S.E.2d 249, 255 (2015) (affirming a visitation plan in a disposition order where the

       order provided that all previous orders remained in full effect, and where a prior order

       specified the minimum duration of visitation). As in L.Z.A. and J.W., we conclude

       that the two orders, read together, satisfied N.C. Gen. Stat. § 7B-905.1(b).

          2. Virtual Visitation

¶ 14         With respect to visitation, “[a]n order that removes custody of a juvenile from

       a parent . . . or that continues the juvenile’s placement outside the home shall provide

       for visitation that is in the best interests of the juvenile consistent with the juvenile’s

       health and safety.” N.C. Gen. Stat. § 7B-905.1(a) (2021). “Conversely, the court may

       prohibit visitation or contact by a parent when it is in the juvenile’s best interest[.]”

       Matter of J.L., 264 N.C. App. 408, 421, 826 S.E.2d 258, 268 (2019) (citing N.C. Gen.

       Stat. § 7B-905.1(a) (2017)).

                     [I]n the absence of findings that the parent has forfeited
                     [his or her] right to visitation or that it is in the child’s best
                     interest to deny visitation[,] the court should safeguard the
                     parent’s visitation rights by a provision in the order
                     defining and establishing the time, place[,] and conditions
                                           MATTER OF J.C.

                                            2022-NCCOA-377

                                           Opinion of the Court



                    under which such visitation rights may be exercised. As a
                    result, even if the trial court determines that visitation
                    would be inappropriate in a particular case or that a parent
                    has forfeited his or her right to visitation, it must still
                    address that issue in its dispositional order and either
                    adopt a visitation plan or specifically determine that such
                    a plan would be inappropriate in light of the specific facts
                    under consideration.

       Id. at 421−22, 826 S.E.2d at 268.

¶ 15         Regarding virtual visitation, N.C. Gen. Stat. § 50-13.2(e)(3) provides that

       “[e]lectronic communication may not be used as a replacement or substitution for

       custody or visitation.”    N.C. Gen. Stat. § 50.13.2(e)(3).        Instead, electronic

       communication may only “be used to supplement visitation with the child.” Id.; see

       also In re T.R.T., 225 N.C. App. 567, 573−74, 737 S.E.2d 823, 828 (2013) (“Nothing in

       our juvenile code states that electronic communication may be substituted for in-

       person visitation.”).

¶ 16         Here, the trial court made the following findings with respect to visitation in

       its disposition order:

                    37. The Respondent Parents have been authorized one (1)
                    hour supervised visitation with the juvenile at [CCDSS] or
                    in the community, once a week, supervised by the
                    [CCDSS]. . . . If the Respondent Parents miss two (2) visits,
                    the visits are to be moved back to bi-weekly. If the
                    Respondents miss visits again, the Department was
                    ordered to cease all visits.

                    38. Respondent Mother has not been consistently attending
                    the visits. In fact, on February 24, 2021, Respondent
                                          MATTER OF J.C.

                                           2022-NCCOA-377

                                         Opinion of the Court



                    Parents ended the visitation within twenty minutes
                    because the juvenile was crying. Respondent Father set up
                    virtual visits with the juvenile, but Respondent Mother has
                    not been present. There have been no recent video
                    visitations between the juvenile and Respondent Father.

                    39. On or about March 10, 2021, at the Adjudication and
                    Temporary Disposition hearing, [CCDSS] made the
                    following findings: “That the Respondent Mother has only
                    visited with the juvenile once.         Respondent Mother
                    continues to testify that it is too hard for her to visit with
                    the juvenile inasmuch as the juvenile is sad and cries
                    during the visitation. Respondent Mother stated the
                    visitations are more for [CCDSS] than it is for her daughter
                    and [she] was not going to put her daughter through that
                    experience.    At the last hearing Respondent Mother
                    informed the Court that she desires to resume visitation.
                    That as of this hearing, Respondent Mother has not visited
                    with the juvenile . . . .

                    40. Respondent Father continues to be the only Respondent
                    Parent visiting with the juvenile.

¶ 17         Based on the foregoing findings, the trial court made the following conclusions

       of law and orders with respect to visitation:

                    4. That Respondent Parents are not fit and proper persons
                    for the care, custody, and control of the juvenile. That
                    Respondent Mother is a fit and proper person to have
                    supervised virtual visitation with the juvenile and such
                    visitation is in the juvenile’s best interest.       That
                    Respondent Father is a fit and proper person to have
                    supervised virtual visitation with the juvenile and such
                    visitation is in the juvenile’s best interest.

                    5. That the juvenile . . . should be placed with the paternal
                    grandparents [in California]. That placement of the
                    juvenile . . . with her paternal grandparents is in the
                                           MATTER OF J.C.

                                           2022-NCCOA-377

                                          Opinion of the Court



                    juvenile’s best interest.

                    ...

                    10. Respondent Parents are hereby authorized virtual
                    visits with the juvenile at 12 p.m. on Thursdays, with 24-
                    hour notice. If no notice is given, there shall be no visits.

                    11. When the juvenile is placed in California, Respondent
                    Parents are authorized virtual/telephone visits up to thirty
                    (30) minutes, two times per week.

¶ 18         Based on the foregoing findings and conclusions, it is clear that the trial court

       determined that virtual visitation would be in Janet’s best interests and that in-

       person visitation “would be inappropriate in light of the specific facts under

       consideration.” Matter of J.L., 264 N.C. App. at 421−22, 826 S.E.2d at 268. The trial

       court’s findings indicate that Mother failed to exercise her visitation rights on

       multiple occasions, and under the original visitation plan, visits were to be

       terminated if Father or Mother missed more than two visitation appointments. The

       findings also indicate that Father had already “set up virtual visits with the juvenile”

       but that “[t]here have been no recent video visitations between the juvenile and

       Respondent Father.” Additionally, in-person visitation would doubtlessly have been

       impracticable once Janet moved to California with her paternal grandparents. By

       establishing a video visitation plan, the trial court provided for visitation that

       Respondents would reasonably be able to comply with under the circumstances.

¶ 19         Lastly, by providing that “supervised virtual visitation with the juvenile” was
                                           MATTER OF J.C.

                                           2022-NCCOA-377

                                          Opinion of the Court



       “in the juvenile’s best interest[,]” the trial court necessarily concluded that in-person

       visitation would not be in Janet’s best interest. Although the trial court did not

       expressly find that in-person visitation would not be in Janet’s best interest, “express

       findings on the children’s best interests are not necessary when[,]” as here, “it is clear

       from the record that the court considered the children’s best interests in making its

       visitation determination.” Matter of E.R., 278 N.C. App. 373, 2021-NCCOA-322 ¶ 38

       (July 6, 2021) (unpublished) (citing Matter of T.W., 250 N.C. App. 68, 77−78, 796

       S.E.2d 792, 798 (2016)). Indeed, the relevant statute contains no provision stating

       that the trial court must expressly find that in-person visitation is inappropriate.

       Rather, the statute provides only that the order “shall provide for visitation that is in

       the best interests of the juvenile . . . , including no visitation. N.C. Gen. Stat. § 7B-

       905.1(a) (emphasis added). Respondents’ argument is therefore without merit.

       B. Neglect

¶ 20         Father argues that the trial court erred by adjudicating Janet a neglected

       juvenile because the trial court “did not find a substantial risk of harm, and all of the

       evidence does not support one.” We disagree.

¶ 21         “The role of this Court in reviewing a trial court’s adjudication of neglect and

       abuse is to determine (1) whether the findings of fact are supported by clear and

       convincing evidence, and (2) whether the legal conclusions are supported by the

       findings of fact[.]” In re T.H.T., 185 N.C. App. 337, 343, 648 S.E.2d 519, 523 (2007)
                                          MATTER OF J.C.

                                          2022-NCCOA-377

                                         Opinion of the Court



       (citations and internal quotation marks omitted).        “If such evidence exists, the

       findings of the trial court are binding on appeal, even if the evidence would support

       a finding to the contrary.” Id.

¶ 22         Father does not challenge any of the trial court’s findings of fact in the

       adjudication order. The findings of fact in the order are therefore binding on appeal.

       Id. “[W]e review a trial court’s conclusions of law de novo[.]” In re M.H., 272 N.C.

       App. 283, 286, 845 S.E.2d 908, 911 (2020) (citation omitted).

¶ 23         N.C. Gen. Stat. § 7B-101(15) defines a “[n]eglected juvenile” in pertinent part

       as:

                    Any juvenile less than 18 years of age . . . whose parent,
                    guardian, custodian, or caretaker does any of the following:

                    a. Does not provide proper care, supervision, or discipline.

                    b. Has abandoned the juvenile.

                    c. Has not provided or arranged for the provision of
                       necessary medical or remedial care.

                        ...

                    e. Creates or allows to be created a living environment
                       that is injurious to the juvenile’s welfare.

       N.C. Gen. Stat. § 7B-101(15) (2021).

¶ 24         “In determining whether a juvenile is a neglected juvenile, it is relevant

       whether that juvenile lives . . . in a home where another juvenile has been subjected
                                          MATTER OF J.C.

                                          2022-NCCOA-377

                                         Opinion of the Court



       to abuse or neglect by an adult who regularly lives in the home.” Id. “The fact of

       prior abuse, standing alone, however, is not sufficient to support an adjudication of

       neglect. Instead, this Court has generally required the presence of other factors to

       suggest that the neglect or abuse will be repeated.” Matter of K.L., 272 N.C. App. 30,

       51, 845 S.E.2d 182, 197 (2020) (citations and internal quotations marks omitted).

       These factors “include the presence of domestic violence in the home and current and

       ongoing substance abuse issues, unwillingness to engage in recommended services or

       work with or communicate with DSS regarding prior abuse and neglect, and failing

       to accept responsibility for prior adjudications[.]” Id. at 51–52, 845 S.E.2d at 197–98

       (citations omitted).

¶ 25          In this case, the trial court’s adjudication order contained the following

       findings of fact:

                     13. [CCDSS] received a Child Protective Services (CPS)
                     referral on 8/28/2020 concerning the safety of [Janet]

                     ...

                     15. At the time of the filing of the petition, Respondent
                     Mother ha[d] three older children who [were] in the custody
                     of CCDSS. Respondent Father is the father of two of the
                     older children. On 8/2/2019, the children were adjudicated
                     neglected based on Respondent’s lack of proper care and
                     supervision in that Respondent Mother engaged in a
                     physical altercation with the oldest juvenile, Respondents
                     would not allow the CCDSS social worker to have access to
                     the children, and Respondents failed to provide necessary
                     remedial and medical care for one of the children. . . .
                      MATTER OF J.C.

                       2022-NCCOA-377

                     Opinion of the Court




16. As of the date of the filing of this petition, Respondents
[were] still engaged in the plan to alleviate the conditions
for which the older children were removed from the care of
[Respondents]. . . .

17. On 8/1/2020, [Respondents] engaged in a physical
altercation with each other. Respondent Father stated to
law enforcement that Respondent Mother was upset
because he had been drinking and [that they had] pushed
each other. A Fayetteville Police officer observed scratches
on Respondent Father. As a result, Respondent Mother
was arrested and charged with simple assault. The child
was in Respondents’ care at the time of the altercation but
was not present.

18. A safety assessment was completed on August 30, 2020
with a 45 day plan for the child. The child was not removed
at the time. Respondent Mother and Respondent Father
allowed [the] CCDSS social worker access to the child on
9/2/2020 and 9/17/2020. Since 9/17/2020, Respondents
have not allowed the social worker access to the child as
required by the plan.

19. The Respondent Parents were ordered by the Court in
the sibling matter . . . to complete Domestic Violence
classes and neither parent has completed those classes as
of the date of the filing of this Petition. Respondent Mother
has started the classes.

20. The Court finds that the evidence presented rises to the
level of neglect pursuant to N.C. Gen. Stat. § 7B-101(15).
. . . The Court finds neglect based on the very young age of
the juvenile and that the Respondent Parents were the sole
caretakers of the juvenile. The Respondent Parents failed
to complete domestic violence services in the sibling
matters, along with other services, and domestic violence
continued in the home thusly creating an environment
injurious to a very young juvenile.
                                           MATTER OF J.C.

                                            2022-NCCOA-377

                                           Opinion of the Court



¶ 26         The trial court’s findings of fact support the adjudication of Janet as neglected.

       At the time the juvenile petition was filed, three of Respondents’ older children had

       been adjudicated neglected and were in the custody of CCDSS, a domestic violence

       incident between Respondents occurred while Respondents were the sole caretakers

       of Janet, Respondents refused to allow CCDSS social workers access to Janet as

       required by the case plan, and neither parent had completed the domestic violence

       classes they were ordered to complete as part of a prior adjudication of neglect. Each

       of these factors support the trial court’s adjudication of Janet as neglected. See Matter

       of K.L., 272 N.C. App. at 51–52, 845 S.E.2d at 197–98 (citations omitted) (“[F]actors

       that suggest that the neglect or abuse will be repeated include the presence of

       domestic violence in the home . . . , unwillingness to engage in recommended services

       or work with or communicate with DSS regarding prior abuse and neglect, and failing

       to accept responsibility for prior adjudications[.]” (citations omitted)).

       C. Prejudicial Statements

¶ 27         Father next argues that the trial court abused its discretion by making

       prejudicial statements from the bench. We disagree.

¶ 28         Father argues that the following remarks by the trial judge show “a concerning

       bias against” Respondents and constitute an abuse of discretion:

                    I’m going to tell you guys how this is going to have, what’s
                    going to happen. I’m going to tell you how this is going to
                    go. I send her out to California. At the first permanency
                       MATTER OF J.C.

                       2022-NCCOA-377

                      Opinion of the Court



planning hearing, the next 90 days, right, they’re going to
have done absolutely nothing, because they’re going to
throw their hands up – I’m just being real. They’re going
to throw their hands up and say, You know what, the child
is out there, we’re not getting her back, she’s been in my
business, she got on my nerves, I can’t stand it anyway, so
guess what, I’m not doing a thing. But they're not doing it
because, guess what, the child is already gone, so you all
are going to keep saying that I’m going to reunify, but
you’ve sent my child to California, and I now don’t see her
even though I get to see her for a week now, and I’m not
doing it. For the week, the hour, guess what, I’m not doing
it now at all.

They’re not going to do one thing. Then we’re going to come
back here and I’m going to set a second permanency
planning and I’m going to be at the end of, what’s that,
where are we, May, June, July, August, August,
September, October, November, right before the end of the
year I’m going to set the second one, and I’m going to say
they continue to act inconsistent with their constitutional
right, they still have not done one thing, they’re not doing
one thing, I’m going to close the file, the child’s going to be
gone. But if you’re saying that reunification is an option?
This is -- just hear me out. What I’m trying to tell them is,
they’re either going to get on board right now or I am going
to be sending, because I’m going to make all of these
findings, after the first permanency plan I’m going to tell
them that the permanency plan needs to be guardianship
with other suitable persons or custody with other suitable
persons, and reunification to be, reunification and custody
could be with someone else, because they’re not going to do
it, because – they’re asking now, Give me one more chance,
give me one more chance. I have given a million chances
on less things, or more things.

So the issue is, I hate that I might lose this, but then again,
if that’s what’s going to happen, I don’t want them ping-
ponging because, see, I don’t want us to do, send, let them
                                           MATTER OF J.C.

                                           2022-NCCOA-377

                                          Opinion of the Court



                    start working with us because they know she’s going to go
                    and then they fall off and they’re not going to do it.

¶ 29         Father also provides in his brief that “the court appeared confused about the

       facts of the case[] while ordering disposition[,]” “refused to accept [Father’s]

       employment[,]” “stated because [Father] was working for cash, [Father] was not

       paying his taxes[,]” and “refused to accept [Mother’s] prescriptions that she provided

       DSS unless she physically provided the [pill] bottle itself.”

¶ 30         Although we find some of the trial judge’s remarks unnecessary and

       unadvisable, Father fails to allege any particular legal error resulting from the

       remarks made by the trial judge and cites no law on point to support his argument.

       Father’s argument is therefore without merit.

       D. Case Plan Requirements

¶ 31         Father argues that the trial court erroneously “ordered [Father] to complete

       irrelevant case plan requirements that had no nexus to Janet’s removal conditions.”

       Specifically, Father argues that “there is no evidence as to why [he] should have to

       provide random [drug] screens or meet DSS’ approval regarding housing and

       employment[,]” contending that “[t]he requirements are unsupported and should be

       struck.” We disagree.

¶ 32         Section 7B-904(d1) of our General Statutes provides in pertinent part:

                    At the dispositional hearing or subsequent hearing, the
                    court may order the parent, guardian, custodian, or
                                          MATTER OF J.C.

                                          2022-NCCOA-377

                                         Opinion of the Court



                    caretaker served with a copy of the summons pursuant to
                    G.S. 7B-407 to do any of the following:

                    ...

                    (3) Take appropriate steps to remedy conditions in the
                    home that led to or contributed to the juvenile’s
                    adjudication or to the court’s decision to remove custody of
                    the juvenile from the parent, guardian, custodian, or
                    caretaker.

       N.C. Gen. Stat. § 7B-904(d1)(3) (2021).

¶ 33         “For a court to properly exercise the authority permitted by this provision,

       there must be a nexus between the step ordered by the court and a condition that is

       found or alleged to have led to or contributed to the adjudication.” In re T.N.G., 244

       N.C. App. 398, 408, 781 S.E.2d 93, 101 (2015) (citation omitted). “However, the trial

       court is not limited to ordering services which directly address the reasons for the

       children’s removal from a parent’s custody. It may also order services which could

       aid in both understanding and resolving the possible underlying causes of the actions

       that contributed to the trial court’s removal decision.” Matter of S.G., 268 N.C. App.

       360, 368, 835 S.E.2d 479, 486 (2019) (citation and internal quotation marks omitted).

¶ 34         In this case, there was sufficient evidence for the trial court to require Father

       to “[c]omplete a substance abuse assessment” and “[p]articipate in random drug

       screens.” The adjudication order included the following finding of fact, which was

       incorporated by reference in the disposition order requiring a substance abuse
                                         MATTER OF J.C.

                                          2022-NCCOA-377

                                         Opinion of the Court



       assessment and drug screenings:

                   17. On 8/1/2020, [Respondents] engaged in a physical
                   altercation with each other. Respondent Father stated to
                   law enforcement that Respondent Mother was upset because
                   he had been drinking and [that they had] pushed each
                   other. A Fayetteville Police officer observed scratches on
                   Respondent Father. As a result, Respondent Mother was
                   arrested and charged with simple assault. The child was
                   in Respondents’ care at the time of the altercation but was
                   not present.

       (Emphasis added). Accordingly, there was sufficient evidence for the trial court to

       conclude that a substance abuse assessment and drug screenings “could aid in both

       understanding and resolving the possible underlying causes of” domestic violence in

       the home. Id.

¶ 35         Father argues that the trial court’s finding that “substance abuse [is] still an

       issue with Respondent[s]” is unsupported by the evidence. However, the trial court

       also found that Father “has submitted to random drug screens, but they are sporadic.

       . . . Father was a ‘No Show’ on January 22, 2020; February 17, 2020, and March 3,

       2021. . . . The Court considers no shows as positive drug screens.” Given Father’s

       inconsistent compliance with drug screenings and the possibility that his drinking

       could have led to domestic violence in the home, we hold that there was sufficient

       evidence to require Father to complete a substance abuse assessment and participate

       in drug screenings.

¶ 36         With respect to Father’s employment, a social worker testified at the
                                          MATTER OF J.C.

                                          2022-NCCOA-377

                                         Opinion of the Court



       disposition hearing that CCDSS had requested proof of income from employment in

       May of 2021 but “did not receive an email back from him.” She further testified that

       she had “only received one” pay stub from Father in 2020, which was “the last” and

       “only time that [she] received pay stubs.” Although Father testified at the disposition

       hearing that he was working and was paid in cash, he did not provide any proof of

       employment other than the one pay stub he provided to CCDSS in 2020. The trial

       court thus did not err by requiring Father to provide proof of employment.

¶ 37         There was also sufficient evidence to require Father to maintain stable

       housing. The trial court’s findings of fact, to which Respondents stipulated, included

       findings that domestic violence occurred in the home, that Respondents refused to

       allow CCDSS social workers access to Janet as required by the case plan, and that

       neither parent had completed the domestic violence classes they were ordered to

       complete as part of a prior adjudication of neglect.     These factors indicate that

       Respondents may not be maintaining a safe and stable home environment for Janet.

       The trial court thus did not err by ordering Father to maintain stable housing.

       E. Motion for Review

¶ 38         Father argues that the trial court erred by “fail[ing] to inform [Father] of his

       right to file a motion for review” of the visitation plan, contending that “[t]he order

       must be vacated and remanded.” We agree that the trial court erred by failing to

       inform Father of his right to file a motion for review. We therefore remand this
                                              MATTER OF J.C.

                                              2022-NCCOA-377

                                          Opinion of the Court



       matter to the trial court to so inform Father of his right, but we do not vacate the

       order.

¶ 39            Pursuant to N.C. Gen. Stat. § 7B-905.1(d), “[i]f the court waives permanency

       planning hearings and retains jurisdiction, all parties shall be informed of the right

       to file a motion for review of any visitation plan entered pursuant to this section.”

       N.C. Gen. Stat. § 7B-905.1(d) (2021). “This Court has held that a trial court’s failure

       to inform a party of this right in a permanency planning order can constitute

       reversible error.” Matter of K.W., 272 N.C. App. 487, 497, 846 S.E.2d 584, 591 (2020)

       (citation omitted). Unlike a permanency planning order, however, “this appeal arises

       from an initial disposition order, which the trial court is required to review ‘within 90

       days from the date of the initial disposition hearing.’” Id. at 498, 846 S.E.2d at 591

       (quoting N.C. Gen. Stat. § 7B-905(b) (2019)). This Court held in K.W. that, on appeal

       “from an initial disposition order,” we are only required to remand the matter to the

       trial court to “enter an order compliant with N.C. Gen. Stat. § [7B-]905.1(d).” Id. at

       498, 846 S.E.2d 591–92. As in K.W., we remand this matter to the trial court to enter

       an order in accordance with section 7B-905.1(d) but do not vacate the order.

                                       III.     Conclusion

¶ 40            For the foregoing reasons, we remand this matter to the trial court with

       instructions to inform Father of his right to file a motion for review of the visitation

       plan. We otherwise affirm the trial court’s orders.
                       MATTER OF J.C.

                       2022-NCCOA-377

                      Opinion of the Court



AFFIRMED IN PART; REMANDED.

Judges DIETZ and JACKSON concur.